Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claims 1-28 are allowable. Claims 29-30, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I and II as set forth in the Office action mailed on 1/10/20 is hereby withdrawn and claims 29-30 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Andrea M. Porterfield on 02/5/21. (The attorney authorized to change “quinolone” in the claims to “quinoline” owing to typographical error).

The application has been amended as follows: 
Claim 1, line 4, the phrase “one heterocyclic aromatic compound” has been changed to ---quinoline---
Claim 16, line 3, quinolone has been changed to ---quinoline---
Claim 17, line 3, quinolone has been changed to ---quinoline---
Claim 19, line 3, quinolone has been changed to ---quinoline---
Claims 8 and 30 have been cancelled.

Claim 29 has been re-written as follows:
29. (Currently amended) A method of improving performance of a peri-pubertal suid comprising: administering a pheromone composition to the suid, the composition comprising a combination of pheromonal agents, wherein the pheromonal agents comprise at least one steroid hormone and quinoline; wherein improving performance of a peri-pubertal suid comprises stimulating early onset of estrus in the peri-pubertal suid, stimulating reproductive behavior, synchronizing estrus in the peri-pubertal suid, stimulating weight gain and final weight at market or breeding, increasing feeding behavior, increasing average daily gain, increasing playing behavior, increasing development of ovaries and the reproductive tract, and combinations thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record does not teach, suggest or disclose the claimed method of stimulating early onset of estrus in a peri-pubertal suid  or  improving performance of a peri-pubertal suid by administering a composition comprising a steroid hormone and a quinoline. The reference by Ivanov et al. does not teach the claimed compounds steroid hormone in combination with quinoline. It is demonstrated in the specification in examples 1-2 and tables 1-2, that early onset of estrus can be induced in peri-pubertal pigs by simply exposing the pigs to the claimed pheromone composition, without the use of additional time-consuming and dangerous methods of inducing puberty previously used in the industry. The claimed invention is therefore novel and distinguished from the prior art of record.
Claims 1-7 and 9-29 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612